Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 6-14-2022 was received.  Claims 1-6, and 8 were amended.  Claims 12-13 were cancelled.  Claims 1-8, and 10-11 are pending. 
Applicants specification amendments have cured the previous specification objections. 
Applicant’s claim amendments (cancelling Claims 12 and 13) have obviated the drawing objections. 
Applicant submission on 6-14-2022 in combination with the Examiner’s Amendment, below, have obviated the previous 35 USC 112B rejections. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randy Schoen, #62,440, on 8-26-2022.

The application has been amended as follows: 

1. (Currently Amended) A double acting demolition device for demolishing structures, comprising               a first crushing jaw for crushing operation,               a first cutting jaw for cutting operation, and               a combination jaw,               wherein the first crushing and cutting jaws are separate jaws,               wherein the combination jaw is configured to be attached to the first cutting jaw for establishing a second crushing jaw and to the first crushing jaw for establishing a second cutting jaw,               wherein the second crushing jaw is configured to be used jointly with the first crushing jaw in the crushing operation and the second cutting jaw is configured to be used jointly with the first cutting jaw in the cutting operation,               wherein jaw cutting pivot aperture for attaching the combination jaw to the first crushing jaw and said first cutting jaw comprises a crushing pivot aperture for attaching the combination jaw to the first [[or]] cutting jaw, and                wherein attachments of the cutting and crushing pivot apertures of the first crushing and cutting jaws are configured to enable the first crushing jaw to rotate alone around a first fulcrum and to rotate as a part of the second cutting jaw around a second fulcrum, which is a different fulcrum than the first fulcrum, in such a way that the first and second crushing jaws are configured to attain a maximum attainable force in the crushing operation at an opening angle between the first and second crushing jaws, which is greater than an opening angle between the first and second cutting jaws where the first and second cutting jaws are configured to attain a maximum attainable force in the cutting operation.

4. (Currently Amended) The device according to claim 1, whereina corresponding crushing pivot aperture removably attaching the combination jaw to the first cutting jaw with a pin attachment belonging to said attachments

5. (Currently Amended) The device according to claim 1, whereina corresponding cutting pivot aperture removably attaching the combination jaw to the first crushing jaw with a pin attachment belonging to said attachments removably to the first crushing jaw.

6. (Currently Amended) The device according to claim 4, wherein, when the pin attachment is in the corresponding crushing pivot aperture, a corresponding cutting pivot aperture is released from attachment, and when the pin attachment is in the corresponding cutting pivot aperture, the corresponding crushing pivot aperture is released from attachment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art is US 5,438,772 to Mieger and JP 04153469(A).  However, neither of these references, alone or in combination, teach the structure of a first crushing jaw that comprises a cutting pivot aperture for attaching the combination jaw to the first crushing jaw and a first cutting jaw comprises a crushing pivot aperture for attaching the combination jaw to the first cutting jaw, wherein the pivot apertures are at different fulcrums in such a way that the first and second crushing jaws are configured to attain a maximum attainable force in the crushing operation at an opening angle between the first and second crushing jaws, which is greater than an opening angle between the first and second cutting jaws where the first and second cutting jaws are configured to attain a maximum attainable force in the cutting operation, in combination with the remaining limitations of Claim 1.  Claims 2-8, and 10-11 are allowed by virtue of their dependence to Claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724